Title: To James Madison from Thomas Bulkeley, 20 April 1801
From: Bulkeley, Thomas
To: Madison, James


					
						Sir
						Lisbon 20th. April 1801
					
					The Schooner Industry of Boston, Sylvanus Snow Master, bound to Baltimore by which I intend myself the honor to send you this, serves to enclose you copy of my last Letter dated 27th. Ulto. which accompanied several documents as therein mentioned; and have further to inclose The Register of the Union of Boston, William Lacky Master The Register & Sea Letter of the Patty & Julia of New York, Mathias Harrington, Master.
					I also enclose copy of our Consul at London’s statement of three Vessels captured and sent into this port with Sr. John Nichols’s opinion  The Atlas is still detained here; Our Consul at London has the management of this business.  The Commission for interrogation has arrived here, the Captain & Crew have been interrogated, and returned to London some time since.  It is very positive in my opinion, that serious prejudices are felt by the Owners & Masters of our Vessels captured and sent into this Port, where they are subject to lay a long time; The Atlas has been laying here seven Mos.; here provisions consequently expended, the Master is obliged to furnish his Crew untill the Trial is determined at London,  in case of condemnation, not only His Vessel or his Cargo, or both are lost, but the enormous expence also of supporting his Crew, & in case of being restored the vessel can be worth little or nothing from laying so long at anchor in this warm climate.
					When a vessel is sent in here, the Agents detain her for orders in what manner to proceed,  if Trial is determined on, a Commission is sent for to London from the Admiralty to interrogate; when it comes the Interrogatories are taken & returned to London where they lay for turn in Trial.
					Mr. Williams wished & applied for the Atlas to be sent to London, but he was answered in the Court, that they could not give the order without his insuring & lodging the policy in the Court, which he did not feel himself authorized to do.
					Tho’ the Portuguese & Spaniards have collected large Armies on the Frontiers, hostilities have not commenced otherwise than among the Peasants of both nations  the latter it is supposed will not commence its operations untill joined by the French who are said to be actually on their march thro’ Bayonne; from the slow movements of the latter I am in hopes they are not very serious in assisting the Spaniards and as the latest Papers from London bring some expressions of the two nations entering into arrangements for a general Peace, hope it will be followed up, as I think it will be the only means of saving Portugal  Mr. Araujo sailed last friday for L’Orient in the Thetis Frigate flag of truce much against the wish of the Spanish Governmt. whose sincerity This has at last wisely doubted.
					In consequence of another representation I have made to this Government, since my Letter to you, of the 27 Ulto., of the continuation of the perfect health in every part of the United States, the quarantine laid on is entirely taken off, and our vessels on arrival are immediately admitted to entry, without any detention whatever.
					Permit me Sir to offer my warmest congratulations to His Excy. the President of the United States, on his appointment to that Great and Honorable office, sincerely hoping his administration will be crowned to the utmost extent of his wishes in incalculable Benefits & Successes to our Country
					Owing to the alarming situation this Country is in, for the great want of Wheat and Flour, the Government has ordered a strict search to be made all over the country for these articles.  Some parcells, tho’ inconsiderable compared to the want, have been discovered in the hands of Monopolizers  The vigilance of the Intendent General of Police will, it is hoped, discover sufficient supplies untill the Harvest.
					A Schooner is come up to the City from Baltimore with a Cargo consisting of 510 Barrels of Flour.  She is unloading at present under the inspection of an Officer of the Custom House, to prevent any part of it being Smuggled—Flour is selling at 18$000 ⅌ Barrel—The Discount on our Paper Currency as been lately as high as 27 1/2 ⅌ Ct,  it is now lowered again to 25 ⅌ Ct,  no other cause can be given for its fall, but the arrival off the harbour of a Brasil Convoy, which brings a quantity of Specie; in it are said to be four valuable Spaniards with a large Sum on board,  this Government will no doubt attach it, as it may serve as a basis to an accomodation or to prosecute the War at the Spanish expence  I have the honor to be with the greatest Respect.
					 
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
